COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:            01-13-00137-CV
Style:                   Alex Melvin Junior
                         v Texas Board of Pardons & Paroles
                  *
Date motion filed :      April 30, 2013
Type of motion:          First Request for Extension of Time
Party filing motion:     Appellant
Document to be filed:

         Appellant’s request for an extension of time to pay the necessary fees is GRANTED.

         The $175 filing fee was originally due in this appeal on March 1, 2013. Appellant is hereby
         ORDERED to pay the required $175 filing fee to the Clerk of this Court by May 31, 2013. See
         TEX. R. APP. P. 5; see also TEX. GOV’T CODE ANN. § 51.207 (West Supp. 2011), § 51.941(a)
         (West 2005), § 101.041 (West Supp. 2011). If appellant does not pay the required $175 filing fee
         to the Clerk of this Court by May 31, 2013, the Court will dismiss this appeal for failure to pay the
         filing fee without further notice. See TEX. R. APP. P. 42.3(c).

         The clerk’s record was originally due in this appeal on March 25, 2013. Appellant is ORDERED
         to pay the Harris County District Clerk’s office the fee for the preparation of the clerk’s record by
         May 31, 2013. If evidence that the appellant has paid the district clerk for the preparation of the
         clerk’s record is not filed by May 31, 2013, the appeal will be dismissed for want of prosecution
         without further notice. See TEX. R. APP. P. 37.3(b), 42.3.

Judge's signature: /s/ Rebeca Huddle
                   Acting individually        Acting for the Court

                  Panel consists of ______________________________.

Date: May 1, 2013




November 7, 2008 Revision